DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 in view of Wichmann et al., US 6,665,900.
	Nystrom discloses the claimed invention including a pool cleaner comprising a housing (1) defining a central axis (a horizontal axis running central through 1) and comprising at least one intake port (not shown, where water and material collected by brushes is taken into the device to the filter bag, Column 3 Lines 50-53), a brush support extending forward of the housing when the housing is travelling in a forward direction (11, Figure 1), and a brush connected to the brush support (7 and/or 8) and configured to rotate about a rotary axis parallel to, and spaced from, the central axis (brush is configured to rotate about a rotary axis of 7 or 8, see also marked up version of Figure 2 below). Regarding claim 25, the brush support comprises an arm configured to pivot relative to the housing (11, Column 3 Lines 39-42). Regarding claim 29, the cleaner further comprises a filter positioned at least partially in the housing in use (15), at least one motive element (wheels 2, 3; Column 3 Lines 32-36), and a pump configured to draw water from a swimming pool through the at least one intake port and the filter (20, 21; Column 3 Lines 50-53). Nystrom does not disclose that the housing has a generally cylindrical portion, rather the chassis 1 appears to have a complex shape that roughly follows the shape of the components within its housing (Figure 1).
	
[AltContent: arrow][AltContent: textbox (rotary axis of brush )][AltContent: arrow][AltContent: textbox (central axis of housing)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    330
    422
    media_image1.png
    Greyscale



	Wichmann et al. teach a similar type of pool cleaner (10) with a housing having a generally cylindrical portion (14 or generally cylindrical portion of 14, see Figures 1-3) that is advantageously hydraulically contoured by design (Column 4 Lines 14-23). MPEP 2144.04 also discusses that in In re Seid, that “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Nystrom so that it has a generally cylindrical portion or so that the main housing itself is generally cylindrical, as taught by Wichmann et al., so that the design is hydraulically contoured. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to . 
2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 and Wichmann et al., US 6,665,900 as applied to claim 24 in view of Pichon et al., US 8,627,533.
	Nystrom and Wichmann et al. disclose all elements previously mentioned above, however fails to disclose that the brush comprises fins extending parallel to the rotary axis.
	Pichon et al. also teach a swimming pool cleaner wherein the rotary brush (4) having a rotary axis (axis of 4) intended to brush the immersed surface to move debris in the direction of the liquid inlet (Column 9 Lines 9-14) includes fins that extend parallel to a rotary axis of the brush (see Figures 1 and 3; also see Column 9 Lines 27-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristles of the brush of Nystrom and Wichmann et al. for fins that extend parallel to the rotary axis of the brush, as taught by Pichon et al., in order to successfully clean an immersed surface and to move debris in the direction of the liquid inlet.
3.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 in view of Wichmann et al., US 6,665,900.
	Nystrom discloses the claimed invention including a pool cleaner comprising a housing (1) defining a central axis (a horizontal axis running central through 1) and comprising at least one intake port (not shown, where water and material collected by brushes is taken into the device to the filter bag, Column 3 Lines 50-53) and at least one exhaust aperture (also not 
	Wichmann et al. teach a similar type of pool cleaner (10) with a housing having a generally cylindrical portion (14 or generally cylindrical portion of 14, see Figures 1-3) that is advantageously hydraulically contoured by design (Column 4 Lines 14-23). MPEP 2144.04 also discusses that in In re Seid, that “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 24-25, 27 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg